—Appeal from a. decision of the Unemployment Insurance Appeal Board, filed December 31, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
After two years of working for the same supervisor, claimant resigned from his position as a documentary examiner for a bank, claiming that continual harassment and pressure regarding his work adversely affected his health. We conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board disqualifying claimant from receiving benefits on the ground that he voluntarily left his employment without good cause. Neither an inability to get along with a supervisor nor criticism of an employee’s performance by a supervisor constitutes good cause for leaving one’s employment (see, Matter of Mielewski [Sweeney], 227 AD2d 805, 806). Furthermore, although claimant testified that the work-related stress increased his high blood pressure, claimant admitted that his physician never advised him to quit his job (see, Matter of Krinsky [Sweeney], 238 AD2d 659). Claimant’s contention that the Board failed to consider an undated letter from his doctor is without merit inasmuch as there is no indication in the record that claimant attempted to submit the letter into evidence. Under the circumstances presented here, we find no reason to disturb the Board’s decision and, accordingly, affirm.
*674Mercure, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.